internal_revenue_service number release date index number ----------------------------- --------------------------- ----------------------------- ------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no -------------- telephone number ---------------------- refer reply to cc ita b03 plr-128560-15 date date ty ------- legend taxpayer ------------------------------------------------------ subsidiaries ---------------------------------------------------------- ---------------------------------------------------------------------------- tax preparer ------------------------ date ----------------------- date ------------------------ date ---------------------------- date ------------------------ dear --------------- this letter responds to your letter dated date submitted by taxpayer requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to file form_3115 application_for change_of_accounting_method facts taxpayer is the parent of a consolidated_group of corporations including subsidiaries that files a consolidated federal_income_tax return taxpayer determined that in accordance with revproc_2014_16 it was required to file a form_3115 relating to the subsidiaries’ accounting for repairs and maintenance plr-128560-15 expenditures under sec_1_162-4 units of property under sec_1_263_a_-3 and incidental non-incidental materials_and_supplies for the taxable_year ended date taxpayer engaged tax preparer to assist the company in making the automatic method changes for the period ending date in accordance with the procedures in revproc_2011_14 and revproc_2014_16 tax preparer prepared the form_3115 and provided the form_3115 to taxpayer so that the form_3115 could be attached to taxpayer’s timely filed date form_1120 on date tax preparer on behalf of taxpayer filed a copy of the form_3115 with the irs in ogden ut as required by revproc_2014_16 taxpayer timely filed its date form_1120 electronically on date taxpayer intended to attach the original form_3115 to its electronically filed return tax preparer was responsible for scanning the original form_3115 into the electronic return in preparing the date return for electronic_filing tax preparer inadvertently excluded the form_3115 with the electronic return that was filed on behalf of taxpayer tax preparer discovered that the form_3115 had not been attached to the electronically filed return after having an internal update meeting regarding the date tax_return and then going through the copy of the electronically filed return package as part of its filing and tax_return documentation process as a result tax preparer advised taxpayer to request an extension of time under sec_301 to file the form_3115 with taxpayer’s date return ruling requested accordingly taxpayer requests that the service grant an extension of time to file the signed original form_3115 with its timely filed date federal_income_tax return so that the requests for its subsidiaries to change their methods_of_accounting for repair and maintenance expenditures under sec_1_162-4 units of property under sec_1_263_a_-3 and incidental non-incidental materials_and_supplies will be treated as being made on a timely basis and will be granted to become effective for the taxable_year ended date law and analysis revproc_2011_14 2011_1_cb_330 as amplified clarified and modified by revproc_2009_39 c b provides the procedures by which a taxpayer may obtain automatic consent to change certain methods_of_accounting described in the appendix thereto section of revproc_2011_14 requires a taxpayer making a change under the automatic consent procedures to complete and file an application in duplicate the original must be attached to the taxpayer's timely filed including extensions original federal_income_tax return for the year_of_change and a copy with signature of the plr-128560-15 form_3115 must be filed with the irs national_office no earlier than the first day of the year_of_change and no later than when the original is filed with the federal_income_tax return for the year_of_change section dollar_figure of revproc_2014_16 modifies revproc_2011_14 by providing the procedures by which a taxpayer may obtain automatic consent to change certain methods_of_accounting including repair and maintenance expenditures under sec_1_162-4 units of property under sec_1_263_a_-3 and incidental non- incidental materials_and_supplies under sec_1_162-3 revproc_2014_16 also modifies revproc_2011_14 to require that the duplicate copy of form_3115 for these changes be filed with the irs in ogden ut under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusions based solely on the facts and the representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been met accordingly taxpayer is granted calendar days from the date of this letter to file the original of the form_3115 with signature in accordance with revproc_2011_14 and revproc_2014_16 except as specifically ruled upon above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts described above specifically no opinion is expressed or implied concerning i whether taxpayer is qualified to file the form_3115 for the changes in method_of_accounting under revproc_2014_16 or ii the calculation of any adjustment required by sec_481 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-128560-15 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely christopher f kane branch chief branch income_tax accounting
